DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/024,505 filed on September 17, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation “determine a test period”, it is unclear as to what the testing period meant. Clarification is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 10833297 A) in view of  Lachmann Remo et al. (System-Level Test Case Prioritization Using Machine Learning). (Note: both references are submitted by the Applicant).
  	In regard to claim 1, Wang et al. discloses a method for testing an autonomous driving system, comprising: 
 	obtaining scenario description information of a testing scenario (see [0010] which discloses a classification and analysis method for an intelligent networked vehicle test scenario, including a test library) (which is equivalent to a description of at least a test scenario); 
 	analyzing the scenario description information, and determining a scenario risk, a scenario probability and a scenario complexity corresponding to the testing scenario (see  ([0017] wherein tags are added to each of the test scenarios, and the tags include event probability, accident fatality); as for as the complexity of the scenario Wang teaches in [0010] a classification and analysis method for an intelligent networked vehicle test scenario, including a test library. The method is constructed on a two dimensional matrix of test scenes wherein the method builds a main dimension based on a human driving behavior library, and builds a secondary dimension based on a road type library (human driving behavior library and road type library are both described in [0011]). And then determine the priority of the test scene according to the matrix coordinate), (therefore the matrix is based on the scenario complexity);
 	obtaining a scenario weight of the testing scenario (see [0010], [0011], [0035]-[0038]) according to the scenario risk, the scenario probability and the scenario complexity (a scenario risk, a scenario probability corresponding to the testing scenario (see  ([0017] wherein tags are added to each of the test scenarios, and the tags include event probability, accident fatality (see also [0037]-[0040] for similar reasonings]).
 	Wang et al. does not specifically disclose determining a test period corresponding to the scenario weight, wherein the test  period is used for the autonomous driving system being tested in the testing scenario.
 	While it is unclear what the applicant meant by “test period”, as best understood by the examiner, Lachmann Remo et al. discloses in the abstract: “resetting the whole program is not feasible with reasonable time and cost, usually only a subset of all test cases is executed for regression testing, e.g., by executing test cases according to test case prioritization’’ (therefore weight is equivalent to priority as best understood by the examiner)

 	In regard to claim 2, Wang et al. discloses wherein the scenario complexity includes an environment complexity  (see at least [0016] wherein the road type library further includes several environmental interference elements) and a mission complexity corresponding to the testing scenario ( see [0011], human driving behavior library comprises straight line , intersection steering, lane change, parallel line, curve driving, reverse driving and U-turn parking data

 	In regard to claim 3, Wang et al. discloses wherein obtaining the scenario weight of the testing scenario according to the scenario risk, the scenario probability and the scenario complexity comprises: 
 	determining a risk level according to the scenario risk, determining a probability  level according to the scenario probability, and determining a complexity level according to the scenario complexity (see at least [0037]-[0040], [0017], [0010]); and 
 	obtaining the scenario weight of the testing scenario, according to a summing result of weight values corresponding respectively to the risk level, the probability level and the complexity level see at least [0035]-[0040], [0017], [0010]).


 	In regard to claim 4, Wang et al. discloses, wherein determining the complexity level according to the scenario complexity comprises: obtaining a standard complexity corresponding to a standard scenario (see at least [0010]-[0019]); comparing the scenario complexity with the standard complexity to determine differed attributes, and obtaining level up values corresponding respectively to differed attributes (see [0010]-[0019], [0035]-[0040]); and determining the complexity level according to a summing result between the obtained level up values and an initial level (see at least [0037]-[0040], [0017], [0010]).

 	In regard to claim 5, Wang et al. discloses obtaining problems occurring in the autonomous driving system being tested in the testing scenario; and determining a degree of importance of the problems occurring in the autonomous driving system, according to the scenario weight corresponding to the testing scenario (see at least [0037]-[0040], [0017], [0010]). 

 	In regard to claim 6, Wang et al. discloses obtaining, respectively, driving scores for the autonomous driving system being tested in a plurality of testing scenarios: and performing weighted averaging for the driving scores according to the scenario is weights corresponding respectively to the plurality of testing scenarios, and taking a calculation result as a final score of the autonomous driving system (see at least [0035]-[0040]).

Claims 7-18  recite substantially the same limitations as claims 1-6.   As such, claims 7-18 are rejected for substantially the same reasons given for claims 1-6 above and are incorporated herein.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2019/0384292 discloses  an autonomous vehicle evaluation system that performs continuous evaluation of the actions, strategies, preferences, margins, and responses of an autonomous driving control system.  

U.S. Patent No. 10,831,207 discloses Methods and systems for assessing driving autonomous system (DAS) performance based on the telematics data, vehicle type, and/or driving environment. The methods and/or systems may receive driving data indicative of vehicle performance based on DAS operation of the vehicle during a time period; select a portion of the driving data related to at least one performance metric of the DAS operated vehicle during the time period; receive historical DAS performance data that includes at least one performance metric of a vehicle-type of DAS operated vehicle that includes the vehicle; analyze the selected portion of the driving data during the time period with the historical DAS performance data; calculate a DAS score for the vehicle based on the analysis of the selected portion of the driving data during the time period with the historical DAS performance data of the vehicle type; and adjust DAS operation of the vehicle based on the calculated DAS score for the vehicle.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661